Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2015

                                      No. 04-15-00002-CV

                                 IN THE INTEREST OF B.S.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00206
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained his right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014). In the letter to appellant, counsel stated that he had enclosed copies of the brief and
motion to withdraw. See id.

        Counsel’s letter also advised appellant that if he wished to review the appellate record, he
must file a motion in this court. Counsel also enclosed a form motion for this purpose. See id. If
appellant wishes to file a motion to review the appellate record, we must do so on or before
February 17, 2015.

       If appellant desires to file a pro se brief, we ORDER that he do so on or before March 6,
2015. If appellant files a pro se brief, appellee may file a responsive brief no later than twenty
days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court